                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THE PREMCOR REFINING GROUP
 INC.,

                  Plaintiff,

 v.                                             Case No. 3:17-CV-738-NJR

 APEX OIL COMPANY, INC., et al.,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Reconsider filed by Plaintiff The Premcor

Refining Group, Inc. (“Premcor”) (Doc. 196). For the reasons set forth below, the Court

grants in part and denies in part the motion.

                            FACTUAL & PROCEDURAL BACKGROUND

       This action arises out of claims under the Comprehensive Environmental

Response, Compensation, and Liability Act (“CERCLA”) brought by Premcor against

Apex Oil Company, Inc. (“Apex”) and seven other defendants. Premcor seeks recovery

of costs associated with environmental contamination at a refinery in Hartford, Illinois

(“Hartford Site”) (Doc. 130, p. 1-2).

       The Hartford Site has been the subject of a number of state and federal judicial and

administrative proceedings which are relevant to the consideration of the instant motion.

In 2005, the United States Environmental Protection Agency (“U.S. EPA”) sued Apex

under the Resource Conservation and Recovery Act to address contamination at the


                                        Page 1 of 10
Hartford Site and the spread of contaminated groundwater beneath the Village of

Hartford. After a bench trial, on July 28, 2008, Judge Herndon of the Southern District of

Illinois issued a 178-page “Order Following Bench Trial” with findings of fact describing

a lengthy history of contamination at the Hartford Site and describing migration of the

contamination into groundwater extending beneath the Village of Hartford (Case No.

3:05-cv-00242, Doc. 199). Judge Herndon concluded that Apex was jointly and severally

liable “for the contamination at the Hartford Site” (Doc. 199 p. 178) and ordered Apex to

comply with an injunctive order (Doc. 147-3) issued contemporaneously that required

Apex (Judge Herndon’s orders together, “Herndon Order”) to take measures to monitor

and remediate the “migration of groundwater contamination from beneath the Hartford

Refinery to beneath the Village of Hartford” as well as “the hydrocarbon contamination

at the Hartford Site[.]”

        This was followed in 2010 by a Unilateral Administrative Order issued by the U.S.

EPA (“U.S. EPA Order”) in which the U.S. EPA mandated the structure of certain cleanup

work at and around the Hartford Site required by the Herndon Order and other orders

against different parties also liable for the contamination. Hartford Area Hydrocarbon Site

Unilateral Administrative Order, RCRA-05-2010-0020, Filing #1 (2010). 1 In a letter sent to

Apex and other parties with the order, the EPA noted that the parties liable for the




1 While the EPA Administrative Docket has not been submitted by either party in their pleadings, it is
referred to in the State Consent Order (see infra at 3–4) and serves as extrinsic evidence of the intent of the
parties to the State Consent Order. Courts are permitted to take judicial notice of public records that are
“generally known” and “not subject to reasonable dispute[.]” GE Capital Corp. v. Lease Resolution Corp., 128
F.3d 1074, 1081 (7th Cir. 1997), and the Court takes notice of the EPA Administrative Docket in order to
inform its interpretation of the State Consent Order which refers to it.


                                               Page 2 of 10
contamination, “U.S. EPA, and the State of Illinois have engaged in settlement

discussions relating to the Hartford Site . . . [i]f the parties were to enter into a settlement

in the near future, the requirements of this Order could be integrated into a consent

decree” (Id. at 1). The EPA further noted that:

       While liability under Section 7003 of RCRA is joint and several, U.S. EPA is
       considering that at this Site efficient implementation of the work may be
       best achieved through assignment of certain tasks to specific parties.
       However, such assignments shall in no way diminish or otherwise affect
       any party’s liability for this Site as a whole. Nor would any such assignment
       constitute a U.S. EPA allocation of costs for the site. Finally, even if certain
       work is assigned to specific Respondents, implementation of this cleanup
       will require continuous cooperation amongst all Respondents (Id. at 2).

       Apex did not reach a settlement with the U.S. EPA as contemplated in the U.S.

EPA order, and its responsibilities to the U.S. EPA and to the other liable parties

contemplated in the U.S. EPA Order were not integrated into any future consent order

but rather were preserved.

       These federal actions were followed by an action brought against Apex in Illinois

State Court by the Illinois Environmental Protection Agency (“IEPA”) in 2013 under the

Illinois Environmental Protection Act for contamination at the Hartford Site. That state

action culminated in a consent order between Apex and the IEPA (“State Consent Order”)

(Doc. 143-1). In the State Consent Order, IEPA released Apex from “any and all

liability . . . arising under any Environmental Laws relating to each Release of Substances,

threatened Release of Substances, and resulting conditions existing at, under, from, on or

upon the Refinery” (Id. at 14). This blanket release, however, was qualified with the

statement that “[t]his Consent Order does not resolve, settle or in any way alter any



                                        Page 3 of 10
liability imposed upon Apex by the [Herndon Order] or by the [U.S. EPA Order]” (Id. at

15–16).

       The State Consent Order was approved by an order of the Circuit Court of

Madison County, Illinois (“State Court Order”) (Doc. 143-2). In its order, the Madison

County Circuit Court addressed concerns raised by Premcor that the State Consent Order

would give Apex a free pass on liability imposed in the Herndon Order and U.S. EPA

Order, stating that “this agreement and order does not let Apex ‘off the hook’ financially

for the federal orders” (Id. at 5). After reviewing pleadings presented by the parties to the

State Consent Order and hearing arguments as to the intended scope and meaning of the

State Consent Order, the Illinois Circuit Court concluded that it “does not affect any

liabilities of any parties created by the [U.S. EPA Order]” and that it “does not impair or

impinge upon matters addressed and resolved by the [Herndon Order]” (Id.). The court

dismissed Premcor’s motion for summary judgment for contribution costs, noting that as

the State Consent Order did not affect the U.S. EPA Order or Herndon Order, any dispute

over those orders “would be filed in Federal court where the orders were entered” (Id. at

6).

       Premcor commenced this action in 2017, seeking contribution for costs incurred in

remediating contamination at the Hartford Site under Section 113(f) of CERCLA, among

other claims (Doc. 1). Section 113(f)(2) of CERCLA contains a “settlement bar” provision,

which states that “A person who has resolved its liability to the United States or a State

in an administrative or judicially approved settlement shall not be liable for claims for

contribution regarding matters addressed in the settlement[.]” 42 U.S.C. § 9613.


                                       Page 4 of 10
       This Court previously reviewed motions brought by several defendants seeking

to dismiss this action or individual claims within it for a variety of reasons (Doc. 189).

Among other holdings, the Court found in its order of September 20, 2019, that Premcor’s

claim against Apex under Section 113(f) of CERCLA was estopped by the settlement bar

in Section 113(f)(2) of CERCLA due to the State Consent Order. Premcor now brings this

motion to reconsider, arguing that the State Consent Order could not end liability under

the CERCLA settlement bar because it explicitly carved out liability arising under the

Herndon Order. In the alternate, Premcor asks that this question be certified for

interlocutory appeal.

                                     LEGAL STANDARD

       Motions for reconsideration are only appropriate where the court has

misunderstood a party, made a decision outside of the issues presented by the parties,

made an error of apprehension (not of reasoning), where a significant change in the law

has occurred, or where significant new facts have been discovered. Broaddus v. Shields,

665 F.3d 846, 860 (7th Cir. 2011) (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906

F.2d 1185, 1191 (7th Cir. 1990)).

                                        DISCUSSION

       Premcor argues that the language of the State Consent Order explicitly excludes

certain liabilities connected with the Herndon Order and therefore cannot function as an

effective bar to litigation under CERCLA’s settlement bar provision. In making this

contention, it relies on Section VII(b) of the State Consent Order, which states that “the

State reserves . . . all rights against Apex” for certain matters including “[l]iabilities for


                                        Page 5 of 10
the Federal Action Relief” (with Federal Action Relief defined as the relief ordered against

Apex in the Herndon Order and U.S. EPA Order). Premcor further relies on Section IX of

the State Consent Order, which states that “[t]his Consent Order does not resolve, settle

or in any way resolve any liability imposed upon Apex by the Judgment in the Federal

Action and Hartford UAO” (with Federal Action defined as the proceeding resulting in

the Herndon Order, and Hartford UAO defined as the U.S. EPA Order).

       Apex responds that this misconstrues the State Court rulings on the relationship

between the Herndon Order and the State Consent Order, arguing that the State Consent

Order’s carve-out of liabilities related to the Herndon Order was merely intended to

allow the federal government to enforce the Herndon Order, but not to leave Apex open

to suits from third parties such as Premcor (Doc. 198 at 5–6).

       This disagreement over the effect of the State Consent Order and its intended

relationship with the Herndon Order raises an issue of the proper interpretation of a

settlement such as the State Consent Order. In interpreting a settlement, a court should

look to the principles of local law applicable to contracts generally. Air Line Stewards and

Stewardesses Assoc. v. Trans World Airlines, Inc., 713 F.2d 319, 321–22 (7th Cir. 1983). Under

Illinois law, a court looks first to the plain language of the contract to determine if it is

ambiguous. Encyclopaedia Britannica, Inc. v. Guerrero, 598 F. Supp. 2d 849, 852 (N.D. Ill.

2009) (citing TAS Distributing Co., Inc. v. Cummins Engine Co., 491 F.3d 625, 636 (7th Cir.

2007). Where a contract is ambiguous, a court may look to extrinsic evidence to ascertain

the intent of the parties. Id.




                                       Page 6 of 10
       Here, the plain language of the State Consent Order indicates an intent to leave

certain liabilities unresolved. The State Consent Order specifically states that it does not

“resolve, settle, or in any way alter any liability imposed upon Apex” in the federal orders

(Doc. 143-1 at 15). This language does not, as argued by Apex, appear to confine itself to

preserving the federal government’s right to enforce the federal orders while closing off

claims by other parties—rather, the most logical reading of the broad language

preserving “any liability” connected with the federal orders would be that this provision

allows for future claims for contribution by third parties as well. Indeed, the language of

the U.S. EPA Order explicitly contemplates responsibilities between the individual

parties liable for remediation, making it impossible for the State Consent Order to leave

only a federal right of enforcement while preserving “any liability” connected with the

U.S. EPA Order.

       Even if the Court were to find the language of the State Consent Order to be

ambiguous, extrinsic evidence surrounding the formation of this agreement appears to

support the interpretation that it does not function as an effective settlement bar. The

Madison County Circuit Court approved the State Consent Order after reviewing

arguments and pleadings by the parties about the intended meaning of the settlement,

and that court seems to have been convinced that the agreement did not generally

extinguish Apex’s liabilities to other parties for the contamination arising under the

refinery. Not only did the Madison County Circuit Court note that the State Consent

Order “does not let Apex ‘off the hook’ financially for the federal orders[,]” and “does

not affect liabilities of any parties created by the [U.S. EPA Order]” (Doc. 143-2 at 5


                                       Page 7 of 10
(emphasis added)) it seems to specifically contemplate Premcor bringing a claim for

contribution, stating that it will not address Premcor’s request for summary judgment on

its contribution claim against Apex as it “presumes if there is a dispute over Apex and its

abiding by the [Herndon Order] . . . that any necessary proceedings would be filed in

Federal court” (Id.). Nowhere does the Madison County Circuit Court make any

statements indicating that this preserved liability is limited to the federal government’s

ability to enforce the Herndon Order or is restricted to a particular portion of the refinery.

Rather, based on its understanding of the intent of the State Consent Order as represented

by the parties before it, the Madison County Circuit Court concluded that the “matters

addressed” in the settlement excluded all liability to any parties arising from both the

Herndon Order and the U.S. EPA Order.

       In short, both the plain language of the State Consent Order and contemporaneous

extrinsic evidence of the intent of the parties indicates that the State Consent Order

intended to leave Apex liable for its remediation responsibilities under the Herndon

Order and U.S. EPA Order, not solely to the federal government but also to other private

parties. The Herndon Order and U.S. EPA Order are broadly worded and do not restrict

their effect to the Western Property Boundary or any other geographic area of the site or

its contamination; rather, the Herndon Order states that Apex shall generally continue to

take action “as may be necessary to abate the hydrocarbon contamination at the Hartford

Site,” and that Apex shall further investigate the migration of contamination from the

Hartford Site to the Village of Hartford and abate conditions contributing to

contamination under the village. Similarly, the U.S. EPA Order contemplates ongoing


                                       Page 8 of 10
remediation throughout the site, and though certain tasks are specifically allocated to

Apex, the U.S. EPA letter to Apex notes that “such assignments shall in no way diminish

or otherwise affect any party’s liability for this Site as a whole.” With the broad language

imposing liability for the whole site in the federal orders, the language preserving this

liability in the State Consent Order cannot truly be seen as a carve-out of a particular,

restricted portion of liability for the contamination arising at the Hartford Site. Rather,

the language of the State Consent Order preserving Apex’s responsibility under the

Federal Order simply prevents the State Consent Order from allowing for a settlement

bar under Section 113(f)(2) of CERCLA, as the “matters addressed in the settlement”

exclude such a broad swathe of responsibility for the contamination at the Hartford Site.

The Court finds that it made an error of apprehension when it previously found that the

State Consent Order included all liability arising from the Hartford Site in the “matters

addressed in the settlement” and was therefore capable of serving as a settlement bar

under CERCLA § 113(f)(2).

       Accordingly, the Court grants Premcor’s Motion to Reconsider and finds that

Apex should be reinstated as a defendant. Because the Court has granted Premcor’s

Motion to Reconsider, it finds Premcor’s alternative request for interlocutory appeal to

be moot. The Court also finds Apex’s request for entry of judgment pursuant to Federal

Rule of Civil Procedure 54(b) to be moot.

                                            CONCLUSION

       For the reasons set forth above, the Court GRANTS in part and DENIES as

MOOT in part Premcor’s Motion to Reconsider (Doc. 196) and DENIES as MOOT


                                       Page 9 of 10
Apex’s Motion for Entry of Judgment Pursuant to Rule 54(b) (Doc. 199). The Clerk’s

Office is DIRECTED to REINSTATE Apex Oil Company, Inc. as a defendant in this

action.

          IT IS SO ORDERED.

          DATED: January 15, 2020


                                             ___________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 10 of 10
